            Case 2:21-mj-00257-PLD Document 9 Filed 02/09/21 Page 1 of 5




Armstrong Teasdale, LLP
By:    Michael J. Engle, Esquire
       Attorney I.D. # 85576
2005 Market Street
One Commerce Square, 29th Floor
Philadelphia, PA 19103
Tel: 267.780.2063                                                  ATTORNEY FOR DEFENDANT
_______________________________

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            :
                                                    :      DOCKET NO. 21-mj-00257
                      vs.                           :
                                                    :
RACHEL POWELL                                       :
                                                    :


            Memorandum in Support of Defendant’s Motion for Pre-Trial Release

        Rachel Powell, by her attorney, Michael J. Engle, Esquire, provides the within

memorandum in support of Ms. Powell’s Pre-Trial release:

        On or about February 5, 2021, the Government unsealed a five (5) count Criminal

Complaint charging the Defendant, Rachel Marie Powell, with allegedly violating the following

statutes:

        (1) 18 U.S.C. § 1512(c), Obstruction

        (2) 18 U.S.C. § 1361, Depredation of Government Property

        (3) 18 U.S.C. § 1752 (b)(1)(A), Restricted Building or Grounds with a Dangerous Weapon

        (4) 18 U.S.C. § 1752(a), Restricted Building or grounds

        (5) 40 U.S.C. § 5104(e)(2), Violent Entry or Disorderly Conduct

On the same day, Ms. Powell made her Initial Appearance before Magistrate Judge Patricia L.

Dodge, where she was temporarily detained. The Detention Hearing is scheduled for today,
          Case 2:21-mj-00257-PLD Document 9 Filed 02/09/21 Page 2 of 5




February 9, 2021 at 2:30 P.M. It is the Defendant’s intent to stipulate to identity in this matter and

to respectfully request that the Government’s motion for detention be denied.

       Since the criminal charges filed against Ms. Powell do not trigger the rebuttable statutory

presumption that no conditions of release can adequately assure her attendance at trial, the burden

remains with the Government to prove, by clear and convincing evidence, that Ms. Powell is a

danger to the community or, by a preponderance of the evidence, that the defendant poses a flight

risk pending trial. Here, the Government cannot meet the required burdens of proof. Ms. Powell,

a long-time resident of Pennsylvania and single mother of eight (8) children, made efforts to turn

herself in to the Federal Bureau of Investigation upon learning, for the first time, that she had

actually been charged with a crime. The Defendant has neither the financial means, nor the motive,

to flee from prosecution in this matter. Rachel Powell homeschools five of her children who range

in age from four to seventeen years old. She has significant roots in her community and she would

never permanently leave her children behind in an effort to evade any potential punishment in

connection with the offenses charged in this case.

       In fact, Ms. Powell made efforts to face these charges directly by engaging an attorney to

determine if she was charged with a crime and to arrange for her surrender in the event she was

facing criminal prosecution. On Wednesday, February 3, 2021, the undersigned counsel sent an

email communication to the United States Attorney’s Office for the District of Columbia indicating

that Ms. Powell was represented by counsel, inquiring if she had been charged with any crime,

and, if so, offering to arrange a voluntary surrender of Ms. Powell in the District of Columbia.

Counsel did not receive any response from the government until the morning of February 4th when

advised by telephone that the FBI was executing an arrest warrant and search warrant at the

Defendant’s home. Undersigned counsel was not aware of Ms. Powell’s location at that time. Upon



                                                  2
          Case 2:21-mj-00257-PLD Document 9 Filed 02/09/21 Page 3 of 5




learning she was facing criminal charges the Defendant made arrangements, through counsel, to

drive back to western Pennsylvania and to surrender herself to the FBI agent holding the warrant

for her arrest. Rachel Powell did just that, and provided the FBI with her U.S. passport. She did

not run, nor did she hide. The Defendant surrendered herself as instructed. This is not the behavior

of an individual who poses any credible risk of flight.

       Ms. Powell is also not a danger to the community. While the offenses charged are serious

and the events of January 6th are disturbing, this Defendant is not accused of physically assaulting

or using pepper spray on any law enforcement officer or other person. There is no evidence we are

aware of to suggest that Ms. Powell was armed with a firearm, taser, knife, pepper spray or other

weapon that was carried about her person for the purpose of harming another individual. Moreover,

there is no known evidence that suggests Ms. Powell made any verbal threats to do harm to anyone,

including any member of Congress or other government official. Additionally, there is no evidence

that this Defendant posted or sent messages to people bragging that she assaulted people during

the events that transpired at the Capitol. There is simply no credible evidence to suggest that Rachel

Powell ever intended to do physical harm to any person on January 6, 2021.

       While video and photographs seem to depict the Defendant and another individual using a

long pole to break a window, there is nothing in the Government’s affidavit of probable cause to

suggest that Rachel Powell brought that item with her to the Capitol, that she continued to carry

that pole into the Capitol building, or that she ever attempted to use that item as a weapon against

any person. This evidence depicts a property crime, not a crime against a person. It does not

establish that Ms. Powell poses a threat or danger to any member of her community. In fact,

without diminishing the serious nature of any felony offense, the crimes charged in this matter

relate to the obstruction of or interference with the business of Congress along with other offenses



                                                  3
          Case 2:21-mj-00257-PLD Document 9 Filed 02/09/21 Page 4 of 5




involving property damage and trespass. The offenses charged do not demonstrate a predilection

for engaging in violence directed at persons, a fact that is also born out by Ms. Powell’s lack of

any criminal history. Clearly, a person with no history of criminality or violence facing charges for

the first time in her life does not pose a credible danger to the community.

       We also respectfully request that this Honorable Court fashion conditions of release

because many similarly situated defendants charged in connection with the events of January 6th

have not been detained pending the outcomes of their cases. For ease of reference and review,

attached please find as “Exhibit A” a chart detailing a number of recently charged defendants,

facing similar allegations of criminal conduct involving the obstruction of Congress, offenses

involving damage to property, trespass related crimes, as well as in some cases allegations of

making direct threats of violence or even engaging in direct acts of assault, who were all granted

pre-trial release. As such, it is respectfully submitted that Rachel Powell should also be released

on conditions pending the ultimate outcome of her case.




                                              RESPECTFULLY SUBMITTED:


                                              /s/ Michael J. Engle_____________
                                              MICHAEL J. ENGLE, ESQUIRE
                                              ATTORNEY FOR DEFENDANT




                                                 4
        Case 2:21-mj-00257-PLD Document 9 Filed 02/09/21 Page 5 of 5




                          CERTIFICATE OF SERVICE

      I, MICHAEL J. ENGLE, ESQUIRE, HEREBY CERTIFY THAT I HAVE FORWARDED

BY ELECTONIC FILING, A TRUE AND CORRECT COPY OF THE FOREGOING

MEMORANDUM IN SUPPORT OF PRE-TRIAL RELEASE AND TO THE FOLLOWING

PERSONS:



HONORABLE LISA PUPO LENIHAN                   JESSICA LIEBER SMOLAR, AUSA
U.S. COURTHOUSE                               U.S. ATTORNEY’S OFFICE
700 GRANT STREET                              700 GRANT STREET, SUITE 4000
PITTSBURGH, PA 15219                          PITTSBURGH, PA 15219




                                         /s/ Michael J. Engle___________
                                         MICHAEL J. ENGLE, ESQUIRE
                                         ATTORNEY FOR DEFENDANT


DATED: February 9, 2021




                                     5
